DETAILED ACTION
This action is in response to the appeal brief filed on December 29th, 2021.
Claims 21, 23, 25-33, 35, and 37-41 are hereby allowed.  Claims 21, 23, 25-27, 30, 32-33, 35, 37-40 are currently amended.  Claims 22, 24, 34, and 36 are currently canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments present on pages 7-9 of their appeal brief filed on March 9th, 2022 are persuasive in arguing that the prior art of record (the combination of Siddiqui and Arguelles) do not teach all the claim limitations as amended.  Specifically, the prior art of record does not teach: using historical operational data associated with a particular capacity model that describes a relationship between the performance criterion with a particular capacity metric and using a server capacity model to identify a particular capacity value to perform an autoscaling operation for the distributed service at a particular later time in view of a predicted load.
Upon further search and consideration in the technology area of performing autoscaling operations for a plurality of servers executing on different physical machines that together provided a distributed service, no prior art was identified as teaching: using historical operational data associated with a particular capacity model that describes a relationship between the performance criterion with a particular capacity metric and using a server capacity model to identify a particular capacity value to perform an autoscaling operation for the distributed service at a particular later time in view of a predicted load.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Horowitz		Pat. Pub.	2017/0344618
Arguelles		Patent no.	9,558,465
Taylor			Pat. Pub.	2016/0378635
Guzman		Pat. Pub.	2016/0323197
Johnston		Pat. Pub.	2016/0094483
Lapiotis			Pat. Pub.	2020/0014594
Einkauf			Pat. Pub.	2016/0323377
Lam			Pat. Pub.	2014/0059179
Meyer			Patent no.	9,979,617
Guha			Pat. Pub.	2021/0349749
Crouchman		Reissue no.	RE4814-E
Alabsi			Patent no.	10,237,135
Krishnan		Patent no.	9,959,188
Khadelwal		Patent no.	9,319,343
Dettori			Pat. Pub.	2016/0103717
Anwar			Pat. Pub.	2016/0094401
Dube			Patent no.	9,300,553
Suryanarayanan	Patent no.	9,256,452
Ding			Pat. Pub.	2019/0121672
Stich			Patent no.	9,817,699
Wray			Pat. Pub.	2013/0086273 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
3/24/22
/BLAKE J RUBIN/Examiner, Art Unit 2457